     Case 8:20-cv-00882-KS Document 21 Filed 01/15/21 Page 1 of 1 Page ID #:40




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9
10    LIDIA BROADWAY,                        )   No. SACV 20-00882 KS
                                             )
11
            Plaintiff,                       )   BBBBBBBBBBBBB
                                                 [PROPOSED] ORDER AWARDING
12                                           )   EQUAL ACCESS TO JUSTICE
13                 v.                        )   ACT ATTORNEY FEES AND
                                             )   COSTS
14    ANDREW SAUL,                           )
15    Commissioner of Social Security,       )
                                             )
16
            Defendant.                       )
17                                           )
18
19          Based upon, and subject to the terms of, the parties’ Stipulation for Award
20    and Payment of Attorney Fees, IT IS ORDERED that the Commissioner shall pay
21    attorney fees and expenses the amount of TWO THOUSAND FOUR HUNDRED
22    SIXTY-FOUR DOLLARS and EIGHTY-FIVE CENTS ($2,464.85), and costs
23    under 28 U.S.C. § 1920 in the amount of FOUR HUNDRED DOLLARS
24    ($400.00), as authorized by 28 U.S.C. §§ 2412(d), 1920.
25
26    Dated: January 15, 2021
27                                       _____________________________________
                                                KAREN L. STEVENSON
28                                       UNITED STATES MAGISTRATE JUDGE



                                             1
